Citation Nr: 1522207	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation for hospitalization under 38 U.S.C.A. § 4.29.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION


The Veteran served on active duty from July 1980 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In correspondence received during March 2014, the Veteran indicated that she was incarcerated until December 2015.  The Veteran was scheduled for a Travel Board hearing in March 2015; the letters notifying the Veteran of her Travel Board hearing were returned as undeliverable in January 2015 and February 2015.  However, the address used in these notifications was a previous address.  Her Form 9 lists a new address that the statement of the case and correspondence issued in December 2014 utilized and that mail was not returned.  The case must be returned to the RO to schedule a hearing and give the Veteran proper notification.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  She should be notified at her current address as listed on her Form 9 or any updated address of record.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




